[Cite as State v. Brown, 2021-Ohio-3348.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                           No. 110192
                v.                                :

RANDOLPH BROWN,                                  :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART AND VACATED IN PART
                RELEASED AND JOURNALIZED: September 23, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-648997-B


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Melissa Riley, Assistant Prosecuting
                Attorney, for appellee.

                Wesley A. Dumas, Sr., for appellant.


MARY J. BOYLE, A.J.:

                   Defendant-appellant, Randolph Brown, appeals the trial court’s

denial of his motion to dismiss the indictment against him and the trial court’s

calculation of jail-time credit. He raises two assignments of error for our review:
      1. Compelling prostitution as indicted violates the due process clause of
      the United States constitution and is void for vagueness requiring the
      lower court to have granted defendant’s motion to dismiss.

      2. The lower court failed to calculate proper credit for jail time for which
      the defendant should have been credited.

We note that after Brown filed his appellate brief, the trial court granted Brown jail-

time credit for the days he spent on GPS home monitoring.

               We find that R.C. 2907.21(A)(3)(a) is constitutional and affirm the

trial court’s denial of Brown’s motion to dismiss. We also find that Brown is not

entitled to jail-time credit for the days he spent subject to GPS home monitoring.

We therefore affirm the trial court’s original sentencing entry granting him only

three days of jail-time credit. But we vacate, however, the trial court’s order

granting him additional jail-time credit for the days he spent subject to GPS home

monitoring.

I.   Procedural History and Factual Background

               In February 2020, Brown was indicted with two counts of compelling

prostitution in violation of R.C. 2907.21(A)(3)(a), third-degree felonies. He entered

a plea of not guilty to both counts. At the arraignment, Brown’s bond was set at

$100,000 “cash/surety/property.” As conditions of bond, the trial court ordered

Brown to have no contact with the victims and placed him on court-supervised

release with GPS home monitoring, “no movement without prior court approval.”

Brown posted bond.

               In March 2020, Brown filed a motion to reduce his bond amount to

$10,000 and to remove the bond conditions. In the motion, Brown highlighted that
he was 64 years old and had been a church pastor since 1991. After full briefing, the

trial court denied his motion without opinion.

              In May 2020, Brown filed a motion to dismiss both counts of the

indictment, arguing that R.C. 2907.21(A)(3)(a) is void for vagueness in violation of

the Due Process Clause of the Fifth and Fourteenth amendments to the U.S.

Constitution. After full briefing, the trial court denied the motion without opinion.

              In November 2020, the trial court held a plea hearing for Brown and

his codefendant. Defense counsel indicated Brown’s intention to withdraw his plea

of not guilty and instead to enter a plea of no contest to both counts of compelling

prostitution so that he would be able to appeal the trial court’s denial of his motion

to dismiss. The trial court and Brown engaged in the Crim.R. 11 colloquy.

              The trial court then asked the prosecutor to put the facts on the

record. The prosecutor explained that both victims were reported as juvenile

runaways in August 2018. S.Y., who was 14 years old at the time, was “recovered”

in October 2018 and reported to police that between August and October 2018,

Brown paid her to engage in vaginal sex. She also reported that Brown paid his co-

defendant, Joyce Richmond, who set up S.Y. and Brown. V.P., who was 16 years old

at the time, was “recovered” in November 2018 and reported to police that between

August and November 2018, Brown paid her to engage in vaginal sex. She also

reported that Brown paid Richmond to connect them.

              Defense counsel waived “any statement” regarding the prosecutor’s

summary of the facts. The trial court asked Brown how he wanted to plead to each
count of compelling prostitution, and Brown stated that he pleaded no contest to

both counts. The trial court accepted his pleas and found him guilty of both counts.

              At the hearing, defense counsel orally moved for modification of the

conditions of his bond. He explained that Brown had complied with his bond

conditions to date, that he was a visible member of the community, and there was

“little, if any” chance that he would not return to court. Brown explained that he

wanted the GPS monitor removed so he could run his “errands.” He said that “for

the first three months, [he] wasn’t allowed to go anywhere.” At the time of the

hearing, Brown said that he could go only to his “mental health appointments” and

his counselor with 48 hours advance notice. He had not “been able to go to worship”

or “to do anything.” The state took no position as to the motion, and the trial court

granted the motion.

              The trial court referred Brown to the probation department for a

presentence investigation report. The report states that according to the Human

Trafficking Task Force report, both victims identified Brown in a photo lineup and

identified him as Richmond’s pastor. V.P. wrote on the photo lineup where she

circled Brown’s photo: “I know him because he drove me to a motel in East

Cleveland and paid me for having sex with him. Vaginal sex. I remember his last

name was Brown[,] and Joyce later told me that was her preacher.” S.Y. wrote on

the photo lineup where she circled Brown’s name: “He is a pastor, 100% positive.”

              On December 9, 2020, the trial court held a sentencing hearing. The

trial court sentenced Brown to 18 months in prison for each count, to run
concurrently to each other for a total term of 18 months. The trial court informed

Brown that upon release from prison he will be subject to mandatory 5 years of

postrelease control and notified him of the consequences if he were to violate the

terms. The trial court notified Brown that he was classified as a Tier II sex offender

and explained his registration duties. The trial court also determined that Brown

was entitled to 3 days of jail-time credit and imposed court costs. Defense counsel

orally moved for the court to extend Brown’s bond pending appeal. The state

objected, and the trial court denied the motion.

               According to the parties’ briefs and a trial court journal entry in

March 2021, on December 11, 2020, Brown filed a motion for a correction of jail-

time credit. The motion itself does not appear to be in the record. The record does

not reflect that the state filed an opposition to this motion.

               A few days later, the trial court entered an order granting Brown a

personal bond until April 2021, due to “the complications and effects of Covid-19 in

the Cuyahoga County Jail[.]” The court set bond at $5,000 with the conditions of

court-supervised release, GPS curfew monitoring, and no contact with the victims.

Brown posted bond the same day. The trial court later amended the judgment and

ordered Brown to self-report to the sheriff’s department to be transported to prison

the following month.

               On December 28, 2020, Brown timely appealed the sentencing entry.

Brown filed in this court a motion to stay the execution of his sentence pending

appeal, and this court denied his motion.
                Over two months later, after Brown filed his appellate brief but before

he filed his reply brief in this court, our certified record reflects that the trial court

entered a judgment granting Brown’s “motion for correction of jail time credit, filed

12/11/2020[.]” The trial court ordered that Brown “is entitled to receive 289 days

of total jail time credit.”

II. Constitutionality of R.C. 2907.21(A)(3)(a)

                In his first assignment of error, Brown argues that the trial court

violated his right to due process under the U.S. Constitution when it denied his

motion to dismiss because R.C. 2907.21(A)(3)(a) is unconstitutionally vague. He

contends that the statute is vague because it does not specifically define the age of a

“minor” and because an offender can be convicted even if he or she does not know

the age of the victim.

                We first note that there is a strong presumption in favor of the

constitutionality of statutes. State v. Anderson, 57 Ohio St.3d 168, 171, 566 N.E.2d

1224 (1991). The party challenging a statute must prove that it is unconstitutional

beyond a reasonable doubt. Id.

                “The prohibition of vagueness in criminal statutes ‘is a well-

recognized requirement, consonant alike with ordinary notions of fair play and the

settled rules of law,’ and a statute that flouts it ‘violates the first essential of due

process.’” Johnson v. U.S., 576 U.S. 591, 595, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015),

quoting Connally v. Gen. Constr. Co., 269 U.S. 385, 391, 46 S.Ct. 126, 70 L.Ed. 322

(1926). To survive a void-for-vagueness challenge, “the statute must be written so
that a person of common intelligence is able to determine what conduct is

prohibited, and secondly, the statute must provide sufficient standards to prevent

arbitrary or discriminatory enforcement.”       State v. Baumgartner, 8th Dist.

Cuyahoga Nos. 89190, 91027, and 91028, 2009-Ohio-624, ¶ 42, citing State v.

Williams, 88 Ohio St.3d 513, 728 N.E.2d 342 (2000).

              The Ohio Supreme Court has explained the rationale for the “void for

vagueness” doctrine as follows:

      Three “values” rationales are advanced to support the “void for
      vagueness” doctrine. * * * These values are first, to provide fair
      warning to the ordinary citizen so behavior may comport with the
      dictates of the statute; second, to preclude arbitrary, capricious and
      generally discriminatory enforcement by officials given too much
      authority and too few constraints; and third, to ensure that
      fundamental constitutionally protected freedoms are not unreasonably
      impinged or inhibited.

State v. Tanner, 14 Ohio St.3d 1, 3, 472 N.E.2d 689 (1984).

              R.C. 2907.21(A)(3)(a) states that “[n]o person shall knowingly * * *

[p]ay or agree to pay a minor, either directly or through the minor’s agent, so that

the minor will engage in sexual activity, whether or not the offender knows the age

of the minor[.]”

              Brown first argues that R.C. 2907.21(A)(3)(a) is unconstitutionally

vague because the term “minor” is not defined. He compares this to other criminal

statutes that identify specific ages. He relies on statutes including R.C. 2907.02,

which sets penalties for rape depending on the victim’s age, and R.C. 2907.03, which

states that the penalty for sexual battery depends on if the victim is under 13 years
old. Brown maintains that when comparing the compelling prostitution statute to

the specific age parameters in “companion statutes,” the compelling prostitution

statute is purposefully vague and not subject to reasonable understanding. We

disagree. R.C. 2907.01(M), which sets forth the definitions used in R.C. 2907.01 to

2907.38, specifically defines “minor” as “a person under the age of eighteen.”

              Next,     Brown      contends     that    R.C. 2907.21(A)(3)(a)      is

unconstitutionally vague because it punishes conduct even if the offender does not

know the age of the victim. He maintains that, hypothetically, if an offender were to

seek sex with someone the offender believes to be a minor, but the victim was

actually an adult, the offender could still be charged with compelling prostitution

under R.C. 2907.21(A)(3)(a). Brown points out that the penalties for paying to have

sex with a minor are significantly higher than paying to have sex with an adult, and

offenders are subject to the “whim of law enforcement” as to which statute they are

charged under.

              However, if an offender were to knowingly pay or agree to pay

someone for sex, and that person were not a minor, the elements for compelling

prostitution under R.C. 2907.21(A)(3)(a) would not be met. Brown’s argument

seems to be directed at the language of R.C. 2907.21(A)(3)(b), which states that no

person shall knowingly “[p]ay or agree to pay a person the offender believes to be a

minor, either directly or through the person’s agent, so that the person will engage

in sexual activity, whether or not the person is a minor.” But Brown was not charged

or convicted under R.C. 2907.21(A)(3)(b).
               Brown has not met his burden to show that R.C. 2907.21(A)(3)(a) is

unconstitutional beyond a reasonable doubt.           He has not established that

R.C. 2907.21(A)(3)(a) fails to provide fair warning to citizens of the prohibited

conduct, that R.C. 2907.21(A)(3)(a) is being used for arbitrary enforcement, or that

R.C. 2907.21(A)(3)(a) impinges upon fundamental constitutionally protected

freedoms.

               Accordingly, we overrule Brown’s first assignment of error.

III. Jail-Time Credit

               In his second assignment of error, Brown argues that the trial court

erred when it determined that he was entitled to only 3 days of jail-time credit. He

contends that his GPS home monitoring was essentially incarceration because he

was prohibited from leaving his home altogether for the first 90 days, and thereafter

was permitted only “extremely limited supervised movement.” Brown maintains

that he should be given credit for the 253 days that he was subject to the GPS home

monitoring.

               After Brown appealed from the trial court’s sentencing judgment, the

trial court granted Brown’s motion to correct jail-time credit and awarded him credit

for 289 days. Even though the trial court entered this judgment after Brown filed

his notice of appeal, the judgment appears in our certified record, Brown addressed

it in his reply brief, and it was discussed in oral argument. However, the trial court

had no authority to modify its sentencing judgment or grant Brown’s motion to

correct jail-time credit after Brown filed the notice of appeal. It is well settled that
“the filing of the notice of appeal divests the trial court of jurisdiction to proceed with

the adjudication during the pendency of the appeal.” State ex rel. Electronic

Classroom of Tomorrow v. Cuyahoga Cty. Court of Common Pleas, 129 Ohio St.3d

30, 2011-Ohio-626, 950 N.E.2d 149, ¶ 16.

               Even if the trial court’s judgment granting Brown 289 days of jail-

time credit were valid, the order would have been in error. R.C. 2967.191(A) governs

jail-time credit related to prison terms:

       The department of rehabilitation and correction shall reduce the prison
       term of a prisoner, as described in division (B) of this section, by the
       total number of days that the prisoner was confined for any reason
       arising out of the offense for which the prisoner was convicted and
       sentenced, including confinement in lieu of bail while awaiting trial,
       confinement for examination to determine the prisoner’s competence
       to stand trial or sanity, confinement while awaiting transportation to
       the place where the prisoner is to serve the prisoner’s prison term, as
       determined by the sentencing court * * * and confinement in a juvenile
       facility[.]

               The Ohio Supreme Court recently analyzed R.C. 2967.191(A) and

found that “[t]he legislature has expressed the intent that credit is to be given only

for the time the defendant is confined in a public or private facility. Confinement in

a personal residence, therefore, does not qualify under the statute.” State v. Reed,

162 Ohio St.3d 554, 2020-Ohio-4255, 166 N.E.3d 1106, ¶ 16. The court therefore

held that the defendant was not entitled to jail-time credit for the time he spent on

postconviction electronically monitored house arrest. Id. at ¶ 19.

               Although the Ohio Supreme Court’s holding applied specifically to

postconviction house arrest, its reasoning that only confinement in a public or
private facility counts for the calculation of jail-time credit likewise extends to time

spent on house arrest before conviction. See State v. Nichols, 2d Dist. Champaign

No. 2020-CA-2, 2020-Ohio-4596, ¶ 16 (applying Reed and holding that the

defendant was not entitled to jail-time credit for the days he was subject to house

arrest preconviction). This is consistent with previous Eighth District cases finding

that “[t]he imposition of house arrest with electronic monitoring does not constitute

a term of imprisonment[.]” State v. Wilkins, 8th Dist. Cuyahoga Nos. 108101 and

108102, 2019-Ohio-4679, ¶ 13, quoting State v. Curry, 8th Dist. Cuyahoga No.

105203, 2018-Ohio-4771, ¶ 64.

               Brown relies on Independence v. Corradetti, 8th Dist. Cuyahoga No.

108554, 2020-Ohio-2823, to argue that he should be entitled to jail-time credit. In

Corradetti, we held that under the circumstances in that case, the defendant was

entitled to jail-time credit for the days he spent on house arrest. Id. at ¶ 16. In their

appellate briefs, the parties compare the facts of Corradetti to the facts of Brown’s

case to advocate for why we should or should not follow Corradetti’s holding here.

However, a few months after we released Corradetti, the Ohio Supreme Court

released Reed. Accordingly, regardless of the similarities or differences between the

circumstances of Brown’s GPS home monitoring and those in Corradetti, we must

instead apply the Ohio Supreme Court’s reasoning in Reed.

               Brown’s GPS home monitoring was not confinement in a public or

private facility, and his time spent on GPS home monitoring is therefore not

“confinement” within the meaning of R.C. 2967.191(A). Accordingly, we find that
Brown is not entitled to jail-time credit for the days he was subject to the GPS home

monitoring. The trial court did not err in its December 9, 2020 sentencing entry.

              The trial court’s order denying Brown’s motion to dismiss is affirmed.

The trial court’s December 9, 2020 sentencing entry granting Brown three days of

jail-time credit is also affirmed. The trial court’s March 17, 2021 judgment granting

Brown 289 days of jail-time credit is vacated.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
EILEEN T. GALLAGHER, J., CONCUR